Citation Nr: 0411820	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-11 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a prostate condition, 
claimed as due to herbicide exposure.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1969.  
Service in Vietnam is indicated by the evidence of record.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office  in 
San Juan, Puerto Rico (the RO).
In March 2004, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2003).  After the opinion was received at 
the Board, the veteran was provided a copy and 60 days to 
submit any additional evidence or argument in response to the 
opinion.  
See 38 C.F.R. § 20.903 (2003; see also Thurber v. Brown, 5 
Vet. App. 119, 126 (1993).  The veteran responded in April 
2004 that he had no further evidence or argument to present.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  The evidence reflects that the veteran had active service 
in the Republic of Vietnam during the Vietnam era.

2.  Competent medical evidence does not support a conclusion 
that the veteran's prostate disorder is causally related to 
an incident of his military service, to include herbicide 
exposure in service.


CONCLUSION OF LAW

A prostate condition was not incurred in or due to active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1131, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
prostate condition, claimed as a result of his exposure to 
Agent Orange in Vietnam.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the July 2002 
Statement of the Case (SOC).  Crucially, the RO informed the 
veteran of VA's duty to assist him in the development of his 
claim in a letter dated in May 2001.  This letter advised the 
veteran of the provisions relating to the VCAA, to include 
advising him that he could provide medical evidence showing 
that his prostate condition was related to his military 
service.  Specifically, he was advised that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for the prostate condition.  He was informed as well that he 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in October 2001).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
medical records, a report of VA examination and a VHA medical 
opinion.  The veteran has not identified any outstanding 
evidence.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

For certain chronic disorders, to include malignant tumors, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West Supp. 
2002); 38 C.F.R. § 3.309(e) (2003).  If a veteran who served 
in Vietnam during the Vietnam era develops a disease listed 
as associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6) (iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2002); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure]. 

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 
38 U.S.C.A. § 1116; see also National Academy of Sciences 
report, "Veterans and Agent Orange: Update 1996," dated March 
14, 1996.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).

Factual background

The veteran's DD form 214 reflects that he had service in the 
Republic of Vietnam during the Vietnam era.

Service medical records are negative for a finding or 
diagnosis of a prostate condition, as are medical records for 
over two decades after service.  VA outpatient treatment 
records dated between November 1990 and August 2000 show that 
the veteran was seen for complaints of an enlarged prostate.  

The veteran was afforded a VA examination in January 2001.  
The examiner noted a history of prostatism.  Biopsy revealed 
a nodular hypertrophy of the prostate.  No malignancy was 
found.  

In March 2004, the Board requested a VHA opinion.  Later that 
month, Dr. P.P., Chief of the Urology Section at the Central 
Texas Veterans Health Care System responded that it was "not 
likely" that the veteran's nodular hypertrophy of the 
prostate was related to herbicide exposure.  Dr. P. stated 
that there was no established relationship of herbicide 
exposure to nodular hypertrophy of the prostate and that 
nodular hypertrophy of the prostate was a normal aging 
process.  

Analysis

The veteran's sole contention is that his currently diagnosed 
prostate condition (nodular hypertrophy of the prostate) 
resulted from exposure to Agent Orange during service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  

Hickson element (1) has been met.  A biopsy conducted at the 
January 2001 VA examination revealed that the veteran had 
nodular hypertrophy of the prostate.  The Board adds, 
however, that prostate cancer, which is a presumptive Agent 
Orange disease, has not been medically identified.  

Because the veteran served in Vietnam, his exposure to Agent 
Orange is presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002).  Hickson element (2) 
has therefore been established on a presumptive basis.  

The Board will first discuss the matter of presumptive 
service connection and then  
address the veteran's claim under Combee, supra.

Presumptive service connection - herbicide exposure
 
As noted above, although Hickson element (1) has been met as 
to a prostate condition, no malignancy has been detected.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorder for which service connection is 
sought must be specified at 38 C.F.R. § 3.309(e) in order to 
enjoy the presumption of service incurrence thereunder.  In 
this case, the disabilities specified at 38 C.F.R. § 3.309(e) 
do not include the veteran's diagnosed prostate disorder, 
nodular hypertrophy of the prostate.  Therefore, the Agent 
Orange presumptions are not applicable to this case.

The Board again notes that the disabilities specified at 
38 C.F.R. § 3.309(e) do in fact include prostate cancer.  
Therefore, a nexus would be presumed if the veteran had in 
fact been diagnosed with prostate cancer.  However, in this 
case, the medical evidence does not show nor does the veteran 
contend that he has prostate cancer.  

Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his prostate disorder under the 
regular criteria for service connection without regard for 
the Agent Orange presumptions.

With respect to Hickson element (2), the veteran's service 
medical records are entirely silent as to complaint, 
treatment or diagnosis of any prostate disorder in service.  
There is no evidence of prostate problems for decades after 
service.  The Board notes that the veteran has not contended 
that he had prostate problems in service or for years 
thereafter.  The Board additionally observes in passing that
since the veteran does not have prostate cancer, the 
presumptive provisions of 38 C.F.R. § 3.309(a) are 
inapplicable.

Thus, after consideration of the evidence of record, the 
Board concludes that there is no indication of incurrence of 
a prostate disorder in service.  However, as noted above, the 
veteran served in Vietnam and is therefore presumed to have 
been exposed to herbicides.  In service injury is therefore 
presumed.  Hickson element (2) is satisfied to that extent 
only.

With respect to Hickson element (3), medical nexus, there is 
no medical evidence which serves to link the veteran's 
prostate disorder to herbicide exposure in service.  No 
clinician has attributed the veteran's prostate disorder to 
herbicide exposure.  Indeed, the March 2004 medical opinion 
from Dr. P., which is the only medical opinion of record, 
indicated that it was not likely that the veteran's prostate 
disorder was related to herbicide exposure.  Dr. P. 
attributed the veteran's nodular hypertrophy of the prostate 
to the normal aging process.  

Therefore, the only evidence which serves to connect the 
veteran's prostate condition with his herbicide exposure in 
service are statements of the veteran himself.  The veteran 
has speculated that his prostate condition is due to exposure 
to Agent Orange in service.  It is now well settled, however, 
that laypersons without medical training, such as the 
veteran, are not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinions 
on medical matters such as nexus are accordingly lacking in 
probative value.

In short, the evidence against Hickson element (3), medical 
nexus, preponderates.  That element is therefore not met, and 
the veteran's claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a prostate condition.  The benefit sought on appeal is 
accordingly denied.  



ORDER

Entitlement to service connection for a prostate condition is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



